DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Applicant’s election of method claims 1-12 and 25-26 and accompanying species is acknowledged. The election has been made without traverse. 
Claims 13-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim 6 is also withdrawn from further consideration because Applicant elected the integrated structure as shown in Fig 7B, which comprises hexagonal voids, whereas claim 6 requires elliptical voids as shown in non-elected Fig 7C.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:	
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-12 and 25-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description and enablement requirements. 
In reference to claims 1-5, 7-12 and 25-26, the claims require disposing a print head in an annular region located between a casing pipe and a wall of a wellbore and then controlling the print head to deposit material to form voids in the wellbore. 
A person having ordinary skill in the art interested in performing the claimed invention would ask several questions: 
A hydrocarbon well is a deep underground structure, how is a print head disposed in a wellbore? And, how is it located in the particular claimed location? And, once it is located there, how is it fed and controlled?
The claims encompass wherein printing includes “forming a subsequent layer underneath (or on a down-hole side of) a previous layer” which would require the print head to be located below the printed cement. How is this possible (i.e., how is a print head disposed upside down in a wellbore between the casing pipe and wall)?
The person having ordinary skill in the art would consult the specification for the answers to these questions, which are necessary to practice the invention. They would find that the specification parrots the claim language but does not provide guidance or explanation as to how a print head would be disposed and controlled when inside of a wellbore to form voids. For example, there are no examples; there is no description of the equipment used; there is no explanation for how a print head is disposed or operated. 

For example, consider an oil well casing that runs 1000 ft deep and has an 8 inch thickness. If a print head were simply attached to a feed pipe and lowered in to the annulus, this would require that the pipe was maintained perfectly vertical (<0.038 degrees deviation) in order to prevent the print head from hitting a wall. This assumes the pipe is perfectly rigid and ignores the fact that a real pipe would bend significantly.

    PNG
    media_image1.png
    768
    848
    media_image1.png
    Greyscale

In other words, the application teaches the idea of 3d printing a casing in a hydrocarbon well, however, the application does not teach how to do so. Accordingly:

This subject matter was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claim(s) 8-9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In reference to claim 8-9, the limitation “system of claim 7” renders the claim indefinite because claim 7 is a method claim. This constitutes an attempt to bridge more than one statutory class of invention and renders the claim indefinite1. The claims will be examined as if “system of claim 7” was written --method of claim 7--. 
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 1-5, 7-12 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pritchard (US 20150083422 A1).
	In reference to claim 1 and 25, Pritchard discloses a method of forming a casing liner in a wellbore of a … well, the method comprising:
disposing a casing liner print head in an annular region located between a casing pipe disposed in a wellbore of a hydrocarbon well and a wall of the wellbore (“method of lining a wellbore that applies 3D print technology to down-hole applications” [P0018] and “deposit the material into an annular gap formed between the interior surface of the wellbore and an exterior surface of the casing pipe” [P0024]); and

Pritchard further discloses that the “detailed description has been made in the context of oil wellbores, the technology can be applied to other application” (P0088). Pritchard does not specifically indicate that the oil is a hydrocarbon oil. However, in the context of well operations, the oil referenced would obviously encompass hydrocarbons.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method such that the well was a hydrocarbon well.
In reference to claim 2 and 26, Pritchard discloses the method as in claim 1.
Pritchard further discloses wherein the downhole lining operation comprises advancing the casing liner print head along a length of the wellbore and ejecting the casing liner material along a length of the annular region to form the casing liner along the length of the annular region (“nozzle direction may further be controlled to be displaced along the longitudinal axis of the wellbore, for lining a length (height) of the wellbore.” [P0019]).
In reference to claim 3, Pritchard discloses the method as in claim 1.

In reference to claim 4, Pritchard discloses the method as in claim 1.
Pritchard further discloses wherein the elongated voids comprise elongated voids extending in a longitudinal direction in the annular region (The voids must extend in the longitudinal direction by at least some amount. Otherwise, they would not be voids.).
In reference to claim 5, Pritchard discloses the method as in claim 1.
Pritchard further discloses wherein the elongated voids are encapsulated within the casing liner material (The voids are formed in the liner material).
In reference to claim 7-12, Pritchard discloses the method as in claim 1.
Pritchard further discloses wherein the lining operation comprises ejecting a polymer integrated structure material to form the elongated voids in a cement casing liner material (“matrix can then be filled with a suitable material, such as a resin, to fill voids in the matrix” [P0075]. A “resin” [P0075] would have a lower Young’s modulus than “cement” [P0065] liner.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154.  The examiner can normally be reached on M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS R KRASNOW/           Examiner, Art Unit 1744                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 35 U.S.C. § 101 delineates four categories of statutory subject matter: “processes,” “machines,” “manufactures,” and “compositions of matter.” A claim is indefinite if it does not reasonably apprise those skilled in the art of the statutory class of invention the claim is directed to or if the claim attempts to bridge more than one statutory class of invention. See IPXL Holdings, 430 F.3d at 1384 (claim attempting to claim both a system and a method of using that system held indefinite).